 

Case 1:19-cv-04231-GBD-BCM Document 20 Filed 12/10/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

er] xX
KIRAN VUPPALA, :

Plaintiff,

-against-
19 Civ. 4231 (GBD)

UPRIGHT HOLDINGS 547 LLC, d/b/a Upright Brew
House-NYC West Village, et al. :

Defendants. :
wee ee ee ee eee ee ee ee ee ee ee eee Xx

GEORGE B. DANIELS, United States District Judge:

The December 16, 2020 conference is canceled, in light of this Court’s referral to
Magistrate Judge Barbara C. Moses for General Pretrial. The Clerk of Court is directed to close
the letter motion at ECF No. 18.

Dated: New York, New York

December 10, 2020
SO ORDERED.

Gray, E. Donk

O B. DANIELS
ited-States District Judge

 

 

 
